Citation Nr: 0307785
Decision Date: 04/23/03	Archive Date: 07/22/03

Citation Nr: 0307785	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  94-36 064A	)	DATE APR 23, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of an 
arthroplasty of the right fifth toe.

3.  Entitlement to service connection for residuals of an 
arthroplasty of the left fifth toe.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a scar of the 
abdomen.

6.  Entitlement to service connection for blood in the urine.





REPRESENTATION

Appellant represented by:	Richard Paul Cohen, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1991 to September 
1992, and had 4 years and 24 days of active service prior to 
August 1991, including the period from May 1973 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which inter alia denied service connection for the 
stated disabilities, and granted service connection for 
bilateral hearing loss, assigning a noncompensable 
evaluation.

The veteran appealed the denials of service connection and 
the issue of a higher evaluation for hearing loss.  In March 
1997, the Board dismissed the veteran's service connection 
claims on the basis that his response to the statement of the 
case failed to allege any error of fact or law as to those 
claims.  The Board also denied a compensable rating for the 
service-connected hearing loss. 

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 1998, 
while his case was pending at  the Court, the VA's Office of 
General Counsel and the veteran's representative filed a 
Joint Motion for Remand and to Stay Further Proceedings.  In 
a December 1998 Order, the Court vacated the Board's March 
1997 decision and remanded the case to the Board.  Additional 
development was subsequently carried out, and in a February 
2000 decision, the Board denied the claims.  In April 2001, 
the VA's Office of General Counsel filed a Motion for Remand 
and to Stay Further Proceedings.  In an October 2001 Order, 
pursuant to the April 2001 Motion, the Court vacated the 
Board's March 1997 decision and remanded the case to the 
Board.  In a decision, dated June 14, 2002, the Board denied 
the service connection claims.  The Board noted that the 
issue of entitlement to an increased rating for the hearing 
loss remained pending at the RO and would not be addressed in 
its decision.


VACATUR

On June 14, 2002, the Board entered a decision in this 
appeal.  In a letter from the veteran's representative, 
received at the Board on June 13, 2002, the representative 
requested that he be allowed additional time to review the 
record, and to present additional evidence and argument.  
This letter had not been associated with the claims files at 
the time of the Board's June 14, 2002 decision.  

VA regulations provide that an appellate decision may be 
vacated by the Board on the Board's own motion when there has 
been a denial of due process.  38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.904.  In order to give proper consideration to 
all of the relevant evidence and to insure compliance with 
due process requirements, in accordance with 38 C.F.R. § 
20.904, the decision issued by the Board in June 2002 is 
hereby vacated as to all issues and a new decision will be 
issued.


ORDER

The Board decision of June 14, 2002, in the above-captioned 
appeal is vacated.


_____________________________
C. W. SYMANSKI
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).




Citation Nr: 0206333	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-36 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of an 
arthroplasty of the right fifth toe.

3.  Entitlement to service connection for residuals of an 
arthroplasty of the left fifth toe.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a scar of the 
abdomen.

6.  Entitlement to service connection for blood in the urine.


REPRESENTATION

Appellant represented by: Richard Paul Cohen, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from August 1991 to September 
1992 and had 4 years and 24 days of active service prior to 
August 1991, including a period from May 1973 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which inter alia denied service connection for the 
stated disabilities, and granted service connection for 
bilateral hearing loss, assigning a noncompensable 
evaluation.

The veteran appealed the denials of service connection and 
the issue of a higher evaluation for hearing loss.  In March 
1997, the Board dismissed the veteran's service connection 
claims on the basis that his response to the statement of the 
case failed to allege any error of fact or law as to those 
claims.  The Board also denied a compensable rating for the 
service-connected hearing loss. 

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 1998, 
while his case was pending at  the Court, the VA's Office of 
General Counsel and the veteran's representative filed a 
Joint Motion for Remand and to Stay Further Proceedings.  In 
a December 1998 Order, the Court vacated the Board's March 
1997 decision and remanded the case to the Board.  Additional 
development was subsequently carried out, and in a February 
2000 decision, the Board dismissed the appeals concerning the 
service connection claims and remanded the increased rating 
issue back to the RO for further development.  In April 2001, 
the VA's Office of General Counsel filed a Motion for Remand 
and to Stay Further Proceedings.  In an October 2001 Order, 
pursuant to the April 2001 Motion, the Court vacated the 
Board's March 1997 decision as it pertained to the service 
connection issues and remanded the case to the Board.  The 
issue of entitlement to an increased rating for the hearing 
loss remains pending at the RO and will not be addressed in 
this decision.


FINDING OF FACT

The veteran's response to a statement of the case with 
respect to the RO's denial of service connection for 
tinnitus, residuals of arthroplasty of the left and right 
fifth toes, hypertension, a scar of the abdomen, or blood in 
the urine failed to allege any error of fact or law.


CONCLUSION OF LAW

Absent timely allegation of error in fact or law on appeal, 
the Board does not have jurisdiction to proceed as to claims 
for service connection for tinnitus, residuals of 
arthroplasty of the left and right fifth toes, hypertension, 
a scar of the abdomen, and blood in the urine.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.302, 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in April 2001, representatives 
of the Secretary of Veterans Affairs (the Secretary) filed an 
unopposed Motion for Remand and for a Stay of Proceedings 
with the Court, asserting that a remand was required for 
consideration of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 114 
Stat. 2096 (2000).  In October 2001, the Court granted the 
motion, vacated the Board's February 2000 decision to the 
extent it pertained to the service connection issues, and 
remanded the case to the Board.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that, even though VA did not have the benefit 
of the explicit provisions of the VCAA at the time of the 
decision on appeal, VA's duties have been fulfilled.  First, 
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  In (vacated) 
March 1997 and February 2000 decisions, the Board dismissed 
the service connection claims for lack of failure to file a 
timely appeal.  That is the key issue in this case.  With 
regard to the claims for service connection, a January 2000 
letter sent to the veteran's representative (a copy of this 
letter was sent to the veteran) provided the veteran and his 
representative with 60 days to present written argument or to 
request a personal hearing to present oral argument on the 
issue of the adequacy of the veteran's substantive appeal, as 
set forth in 38 C.F.R. § 20.203.  Given the foregoing, the 
Board finds that VA's duty to notify the appellant of the 
evidence needed to substantiate his claims has been complied 
with and VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The Board has determined that 
this claim may be adjudicated without further development.  
With regard to the service connection claims, the issue is 
whether the veteran perfected his appeal.  There is no 
allegation of missing records or documents, nor has any other 
relevant argument been set forth, which warrants additional 
development of any kind.  Accordingly, there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  The Board therefore finds that VA has done 
everything reasonably possible to assist him.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' Appeals," 
or correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  38 C.F.R. § 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board of 
Veterans' Appeals.  When the Board raises the issue of 
adequacy of the Substantive Appeal, the appellant and 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  38 C.F.R. § 
20.203.

As to the timeliness of the appeal, except in the case of 
simultaneously contested claims, a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. § 
20.302.

It is clear that the veteran's VA Form 9 was timely, as it 
was received within one year (October 1994) after he was 
notified of the February 1994 rating decision.  However, he 
did not allege any error of fact or law.  With the exception 
of the date, the veteran's name and signature, his VA claim 
number, and a notation that he did not wish to appear at a 
personal hearing before the Board, the Form 9 was left blank 
by the veteran.  His representative did present additional 
argument regarding the appealed issues in March 1996, but 
this was not within the requisite time following notification 
of the February 1994 rating decision or the September 1994 
statement of the case.  See 38 C.F.R. §§ 20.302, 20.303; Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  Further, there was no 
timely request for an extension of time to respond to the 
statement of the case, as permitted by 38 C.F.R. § 20.303.

Pursuant to the Court's Order, the Board wrote to the 
veteran's attorney (hereinafter "attorney #1") in January 
2000, providing him with the pertinent regulatory criteria 
regarding substantive appeals, as set forth above, and 
notifying him of the Board's intent to consider the adequacy 
of the substantive appeal as to the service connection 
issues.  The letter advised that the veteran and his attorney 
had 60 days from the date the letter was mailed to present 
written argument or to request a hearing to present oral 
argument on the question of adequacy of the appeal.

Later in January 2000, the veteran's attorney responded:

[The veteran] disagrees with the decision denying 
him service connection.  He believes the medical 
evidence supports his claim.

This letter will serve to inform you that he does 
wish to appeal the following issues: (1) denial of 
service connection for left and right toes, (2) 
hypertension, (3) tinnitus, (4) scar of the 
abdomen.

Please issue a decision.

While the response from the veteran's attorney does indicate 
the veteran's desire to continue his appeal of most of the 
service connection issues (it does not mention the issue 
concerning blood in the urine), the statement provides no 
argument regarding the adequacy of the substantive appeal 
that was received in 1994.  Nor does the letter identify any 
other communication, received from the veteran or his 
representative within 1 year after notification of the 
February 1994 rating decision was mailed, that alleged any 
error of fact or law in that decision.

In February 2002, the veteran changed his representative 
(hereinafter "attorney #2").  In March 2002, the Board sent 
the veteran's representative a letter notifying him that the 
case had been received at the Board, and that he had 90 days 
to submit additional argument or evidence in support of the 
claim.

In a letter, received in May 2002, the veteran's 
representative (attorney #2) stated:

Regarding the letter of March 15, 2002, from [the 
Board], enclosed is a medical report dated December 
10, 2001, from Daniel B. Keating, D.P.M., and a 
report dated July 2, 2001, from Richard B. Curran, 
M.D.  The report from Dr. Keating is submitted in 
support of the claim for service connection for 
residuals of arthroplasty of the left and right 
fifth toes and the report from Dr. Curran is 
submitted in support of service connection for 
hypertension.

The representative further indicated that he did not have 
anything else to submit, and that the Board should proceed 
with readjudication of the appellant's appeal.  

The Board notes that, although the Joint Motion that was 
prepared by the veteran's attorney #1, and adopted by the 
Court requested a remand of the case in part "for the Board 
to give the Appellant 60 days to supplement his I-9 [sic] 
appeal and explain the errors of fact or law," and despite 
the fact that the Board specifically provided the veteran and 
his attorney with such an opportunity, neither the veteran 
nor attorney #1 availed himself of that opportunity.

With regard to attorney #2, the Board notes that the claims 
files do not include the attachments referenced in his May 
2002 letter.  There is no indication that these attachments 
were, in fact, sent.  The Board further notes that the 
missing attachments, by their description and date, do not 
appear to be relevant to the issue of whether an adequate 
substantive appeal was received as to the RO's February 1994 
denials of service connection.  The representative's May 2002 
letter does not include any argument relevant to the issue at 
hand.  

Consequently, pursuant to 38 U.S.C.A. § 7105(d)(5), the Board 
will not exercise jurisdiction over the veteran's service 
connection claims.  Therefore, the appeal of the service 
connection claims is dismissed.  See 38 C.F.R. § 20.202; Roy, 
supra. 


ORDER

The appeal of claims for service connection for tinnitus, 
residuals of arthroplasty of the right fifth toe, residuals 
of arthroplasty of the left fifth toe, hypertension, scarring 
of the abdomen, and blood in the urine is dismissed.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

